Citation Nr: 0916273	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.  

2.  Entitlement to an increased rating in excess of 
20 percent for instability of the left knee with posterior 
cruciate ligament deficit.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO confirmed 
and continued the Veteran's rating of 20 percent for 
instability of the left knee with posterior cruciate ligament 
deficit.  The Veteran timely appealed this decision.  

In May 2008, the Veteran appeared before the undersigned 
Acting Veterans Law Judge at a hearing.  In July 2008, the 
Board remanded this claim for further development.  In a 
January 2009 decision, the agency of original jurisdiction 
(AOJ) awarded a separate 10 percent evaluation for arthritis 
of the left knee (effective April 13, 2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1.  The arthritis of the Veteran's left knee is manifested by 
no more than mild limitation of motion.  

2.  The posterior cruciate ligament deficit of the Veteran's 
left knee exhibits no more than moderate lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating in 
excess of 10 percent for arthritis of the left knee.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.59, 
4.71a, Diagnostic Codes (DC) 5003, 5010, 5260, 5261 (2008).  

2.  The criteria have not been met for an increased rating in 
excess of 20 percent for instability of the left knee with 
posterior cruciate ligament deficit.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, DCs 5257, 5258 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist 

	A.  Duty to notify

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

		1.  Initial rating for arthritis of the left knee

This portion of the Veteran's appeal arises from an initial 
evaluation assigned following the grant of service connection 
for arthritis of the left knee joint.  Courts have held that, 
once a claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

        2.  Increased rating for instability of the left 
knee with posterior cruciate ligament deficit

With regard to increased rating claims in particular, 
§ 5103(a) has minimum notification requirements VA must 
follow.  The Secretary must notify the claimant that to 
substantiate a claim the claimant must provide (or ask the 
Secretary to obtain) medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Some examples 
include: competent lay statements describing symptoms; 
medical and hospitalization records; medical statements; 
employer statements; job application rejections; and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

These notification requirements were partially satisfied by 
an August 2006 letter to the Veteran.  In particular, that 
letter informed him that to substantiate his increased rating 
claim he must submit evidence that his service-connected left 
knee disability had increased in severity.  The letter 
specifically stated that such evidence may include medical 
evidence of treatment since military service and statements 
from other individuals "who are able to describe from their 
knowledge and personal observations in what manner . . . 
[his] disability has become worse."  

Further, the August 2006 correspondence notified the Veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to his increased rating claim 
but that he must provide enough information so that the 
agency could request the relevant records.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Also, in the August 2006 letter, the RO informed the Veteran 
of the type of evidence necessary to establish an effective 
date (element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  
In any event, as will be discussed in the following decision, 
the Board finds that the evidence of record does not support 
an award of the Veteran's increased rating claim.  
Consequently, no effective date will be assigned.  Thus, the 
Board finds that there can be no possibility of any prejudice 
to the Veteran in proceeding with the issuance of a final 
decision of the increased rating claim adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

An August 2008 letter satisfied the requirements set out in 
Vazquez.  Clearly, only the August 2006 letter was furnished 
to the Veteran prior to the initial adjudication (and denial) 
of his claim for an increased rating for his 
service-connected left knee disability.  The timing defect of 
the August 2008 correspondence, however, was cured by the 
AOJ's re-adjudication of the Veteran's claim and issuance of 
a supplemental statement of the case (SSOC) in January 2009.  

	B. Duty to assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating claims adjudicated in this decision.  
All relevant treatment records adequately identified by the 
Veteran have been obtained and associated with his claims 
folder.  He has been accorded pertinent VA examinations.  In 
May 2008, the Veteran stated he had no further evidence to 
submit.  

Consequently, the Board concludes that no further evidentiary 
development of the issues adjudicated in this decision is 
required.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board will, therefore, proceed to consider 
these claims, based on the evidence of record.  

II.  Legal Criteria 

        A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  However, although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Also, consideration will 
be given to the possibility of separate ratings for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2008).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt or 
benefit of the doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).  

        B.  The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

The Board has looked at multiple diagnostic codes to 
determine if there is any basis to increase the assigned 
ratings for the Veteran's left knee disabilities.  Such 
evaluations involve consideration of the level of impairment 
of a veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.59.  

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DC 5003, 5010 (2008).  

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  38 C.F.R. § 4.71a.  A 
0 percent rating contemplates limitation to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  38 C.F.R. § 4.71a.  A 
0 percent rating is warranted when leg extension is limited 
to 5 degrees.  A 10 percent rating is warranted when it is 
limited to 10 degrees, and a 20 percent rating is warranted 
when it is limited to 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation, extension limited 
to 30 degrees warrants a 40 percent evaluation, and a 
50 percent evaluation contemplates extension limited to 45 
degrees.  

Standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2008).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  Id.  

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  In 
VAOPGCPREC 9-98 (August 14, 1998), the VA General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DC 5260 or DC 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  

DC 5258 provides for a 20 percent evaluation when semilunar 
cartilage is found to be dislocated with frequent episodes of 
"locking," pain, and effusion into the joint.  

III.  Analysis

In this case, DCs 5256 (ankylosis of the knee); 5259 (removal 
of semilunar, symptomatic cartilage); 5262 (impairment of the 
tibia and fibula) and 5263 (genu recurvatum) are not 
applicable.  The medical evidence does not show that the 
Veteran has any of these conditions.  

In his April 2006 claim, the Veteran stated that he felt his 
left knee disability had worsened.  Specifically, at the May 
2008 hearing, the Veteran described pain and limitation of 
motion.  (Transcript, p 6-8.)  As mentioned, in January 2009, 
the AOJ awarded a separate 10 percent evaluation for the 
Veteran's arthritis of the left knee.  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

As previously noted in this decision, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  With regard to the Veteran's 
service-connected left knee disabilities in the present case, 
the Board finds that the medical findings, which directly 
address the criteria under which this disorder is evaluated, 
to be more probative than the subjective evidence of 
complaints of increased symptomatology.  

        A. Initial rating for arthritis of the left knee

The Board does not find that an increased rating is warranted 
for degenerative joint disease (arthritis) of the left knee 
with limitation of motion, covered under DCs 5003 and 5010.  
A March 2007 letter from a private doctor notes that the 
Veteran's left knee had "some early arthrosis of the 
patellofemoral medial compartments."  A March 2007 medical 
record from the same doctor showed that X-rays were normal, 
with the exception of a slight varus.  An April 2007 follow 
up record shows that no significant degenerative joint 
disease was found.  At the December 2008 VA examination, the 
examiner mentioned that radiographs from November 2008 showed 
degenerative joint disease.  

The Veteran is currently being compensated as 10 percent 
disabled under DC 5010 for traumatic arthritis because he 
demonstrates a noncompensable limitation of motion under DC 
5261 (limitation of extension) and DC 5010 (his arthritis is 
due to trauma).  At an August 2006 VA examination, extension 
was measured at 0 degrees and flexion was measured at 125 
degrees.  An April 2007 private medical record shows the 
Veteran's flexion was to 110 degrees and states he only 
lacked a few degrees of full extension.  At the December 2008 
VA examination, the Veteran's extension was to 5 degrees and 
flexion was to 120 degrees.  The December 2008 VA examination 
is the only evidence the Veteran has limitation of motion 
(extension).  See, 38 C.F.R. § 4.71a, DCs 5260 and 5261.  

This limitation is covered under DC 5261, but still would 
only provide the Veteran with a 0 percent rating.  Under DC 
5010, arthritis due to trauma, the Veteran is properly rated 
at 10 percent.  Further, these ranges of motion do not 
support separate compensable evaluations of even 10 percent 
each for limitation of flexion and limitation of extension of 
the knee.  See VAOPGCPREC 9-2004 (Sept. 2004) (in which the 
VA General Counsel determined that separate ratings may be 
awarded for disability of the same joint based upon findings 
of limitation of flexion and limitation of extension of the 
leg).  

The Board notes that additional compensation is potentially 
available for functional impairment due to pain on motion.  
See DeLuca, 8 Vet. App 206-207; see also 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, DCs 5260-5261 (2008).  The Veteran 
complains of pain and the Board does not doubt his 
assertions.  At the December 2008 VA examination, the 
examiner stated that the Veteran did have additional 
limitation of motion on repetitive use; experienced flare-
ups; and exhibited unstable and weakened movement, excess 
fatigability, and incoordination.  However, the Board notes 
that the Veteran is being compensated for his arthritis which 
contemplates pain upon motion.  [Further, as the Board has 
discussed herein, the Veteran has exhibited no more than mild 
limitation of motion of his knee.]  As a result, no 
additional increase is warranted based upon painful motion.  

B.  Increased rating for instability of the left knee 
with posterior cruciate ligament deficit

As for DC 5257, recurrent subluxation or lateral instability 
of the knee, no subluxation or dislocation was found at the 
August 2006 and December 2008 VA examinations.  Private 
medical records were also silent for subluxation.  
Instability was noted in August 2006, although a March 2007 
private medical record showed a "stable ligamentous 
examination".  A month later, in April 2007, the Veteran had 
"stable varus and valgus maneuvers" but "posterior 
cruciate ligament (PCL) insufficiency to testing."  A May 
2007 magnetic resonance imaging (MRI) report showed findings 
suggesting an old tear of the PCL.  Upon physical examination 
at the December 2008 VA examination, the examiner found 
moderate (also described as "mild-to-moderate") laxity of 
the left medial and collateral ligaments.  The examiner 
referred the Veteran for a cane.  

The Board does not find that the Veteran's left knee 
disability meets the criteria for an increased rating under 
DC 5257.  Although instability has been found, it has been 
described as, at most, moderate.  The Veteran is currently 
rated at 20 percent for his moderate instability.  The 
Veteran has not been found to suffer from subluxation.  As 
mentioned, he is also already being compensated for his 
degenerative changes under DC 5010.  The Veteran has not 
shown the necessary severe recurrent subluxation or severe 
instability that is required to receive a higher rating under 
DC 5257 and, as a result, an increase is not warranted.  

The Veteran's left knee disability also does not meet the 
requirements for an increase under DC 5258, dislocated 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint.  While the March 2007 private 
medical record and doctor letter note the Veteran has a 
meniscus tear, locking and effusion were not consistently 
shown in the Veteran's medical records.  No effusion was 
noted on the August 2006 VA examination or on the April 2007 
private medical record.  The May 2007 private MRI showed 
"small joint effusion."  However, at the December 2008 VA 
examination no locking was found, nor was it noted anywhere 
else.  Effusion was also not found at the December 2008 VA 
examination.  While the Board understands the Veteran has 
reported pain, "frequent episodes" of locking and effusion 
have not been shown.  As a result, an increase under DC 5258 
is not warranted.  

	C.  Staged ratings and extraschedular consideration

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 509-510, the Board has considered whether any 
staged ratings are appropriate.  In the present case, the 
Veteran's symptoms remained relatively constant throughout 
the course of the period on appeal and as such staged ratings 
are not warranted.  

As for a referral for extraschedular consideration, no 
employment interruptions were reported by the Veteran and no 
frequent hospitalizations occurred.  At the December 2008 VA 
examination, the Veteran's left knee disabilities reportedly 
interfered with some activities of daily living.  In the 
absence, however, of evidence showing that the Veteran's left 
knee disabilities resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); required frequent periods of hospitalization; or 
otherwise has rendered impractical the application of the 
regular schedular standards, extraschedular consideration is 
not warranted.  See 38 C.F.R. § 3.321(b)(1).  

Under these circumstances, there is no basis assign a higher 
initial rating or increased rating for the service-connected 
left knee disabilities at any time during the current appeal.  
The benefit of the doubt doctrine is not applicable here and 
the Veteran's rating claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102.  


ORDER

An initial rating in excess of 10 percent for arthritis of 
the left knee is denied.  

An increased rating in excess of 20 percent for instability 
of the left knee with posterior cruciate ligament deficit is 
denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


